Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 19, 2019

                                      No. 04-19-00451-CV

                                    Celia Beatriz GARCIA,
                                           Appellant

                                                v.

                                Michael Anthony BENAVIDES,
                                           Appellee

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2018-09-32349-CV
                             Honorable Ron Carr, Judge Presiding


                                         ORDER
      On March 22, 2019, the Honorable Ron Carr, sitting for the 38th Judicial District Court
in Uvalde County, signed a default final decree of divorce. The decree appointed Michael
Anthony Benavides and Ceila Beatriz Garcia Silva as joint managing conservators with
Benavides given the exclusive right to designate the primary residence of the child M.A.B.
       Garcia filed a motion for new trial and a notice of appeal.
       In a petition for writ of habeas corpus filed in Bexar County, Benavides averred that the
child was being illegally restrained by Garcia, and Benavides sought a writ of attachment for
possession of the child. On August 9, 2019, the Honorable David A. Canales, the presiding
judge of the 73rd District Court in Bexar County, issued the writ.
       On August 12, 2019, Garcia moved this court to issue emergency temporary orders
granting her possession of the child and setting a hearing on the matter of possession.
       Garcia’s motion for emergency temporary orders is DENIED without prejudice to Garcia
seeking appropriate relief from the trial court. See TEX. FAM. CODE ANN. § 109.001.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court